Case 3:21-cv-08320 Document1 Filed 04/06/21 Page 1 of 6 PagelD: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
VICINAGE OF TRENTON

NEW JERSEY CHINESE COMMUNITY CENTER,

INC.
Plaintiff,

CIVIL ACTION NO. 3:21-cv-8320

V.

PETER MCALEER , COMPLAINT FOR INJUNCTIVE
STATE OF NEW JERSEY, AND DECLARATORY RELIEF
IPD GROUP INC.dbaEIN PRESSWIRE CIVIL RIGHTS ACTION
Defendants (42 U.S.C. § 1983)

Plaintiff by way of complaining against the above named defendants alleges the
following:

1. The plaintiff is a not-for-profit organization having an office at 17 Schoolhouse
Road, Somerset, New Jersey 08873.

2. Defendant, Peter McAleer is an employee of the State of New Jersey and is
the Director of Communications and Community Relations, New Jersey
Administrative Office of the Courts, located at 25 Market Street, Trenton, NJ
08625.

3. Defendant IPD Group, Inc. dba EIN Presswire providing press release services,
is a company having an office at 1025 Connecticut Ave. NW, Suite 1000,
Washington, DC 20036.

4. Onor about February 15, 2021, the plaintiff submitted a press release to the
defendant EIN Presswire for distribution and publication. The title of the press
release was "IN SOMERSET SUPERIOR COURT, JUDGE REED JUST
Case 3:21-cv-08320 Document1 Filed 04/06/21 Page 2 of 6 PagelD: 2

COULDN'T STAND UP TO JUDGE MILLER'S PRESSURE IN DECIDING A
CASE".

. On or about February 20, 2021, The press release was approved by EIN
Presswire for distribution.

. On or about March 10, 2021, the plaintiff found that the press release had been
retracted without its knowledge or consent.

. According to EIN Presswire, it retracted the press release because Peter
McAleer who is the Director of Communications and Community Relations,
New Jersey Administrative Office of the Courts had filed a complaint and
ordered that it be retracted.

. Despite repeated emails, the defendant Peter McAleer has failed to provide
any reason or cite any authority that empowered him to suppress the plaintiff's
press release

. This press release was part of a fundraising campaign to raise awareness and
speak out against discrimination and bias against Asian Americans, including
racial injustices faced by Asian Americans in the legal justice system.

10. The defendant's arbitrary action has undermined the plaintiffs credibility and
severely damaged the plaintiff's fundraising ability.

11. Defendant unconstitutional action to cover up instances of misconduct and bias
in the judicial system has violated the Plaintiff's constitutional rights to freedom
of speech under the First, Fifth Amendments to the United States Constitution
pursuant to 42 U.S.C. § 1983-1986; the New Jersey State Constitution, and the
New Jersey Civil Rights Act.

12. This case arises under the United States Constitution and 42 U.S.C. Sections
1983 and 1988, as amended. This is a civil action under 42 U.S.C. § 1983-
Case 3:21-cv-08320 Document1 Filed 04/06/21 Page 3 of 6 PagelD: 3

1986 seeking damages and injunctive relief against Defendants for committing
acts, under color of law, with the intent and for the purpose of depriving Plaintiff
of rights secured under the Constitution and laws of the United States, the New
Jersey State Constitution and the New Jersey Civil Rights Act.

13. This Court has jurisdiction under 28 U.S.C. §1331 and §1343 because this civil

action arises out of the Constitution and laws of the United States. This Court
also has jurisdiction to render declaratory judgments as requested herein
pursuant to the Declaratory Judgment Act, 28 U.S.C. §2201 and §2202. With
respect to claims set forth herein, based on violation of the New Jersey
Constitution, this Court has supplemental jurisdiction under 28 U.S.C. §1367.

14. Venue in this district is proper pursuant to 28 U.S.C. §1391(b)(1) and (2)

because Defendants are located in and exercise their authority in the State of
New Jersey in which the district is located; Plaintiff is located in and conducts
business in this district, and the constitutional, statutory and common law
violations sought to be enjoined or prevented by this Complaint have or will

occur in this district.

15. The declaratory and injunctive relief sought is authorized by 28 U.S.C.

Sections 2201 and:2202, 42 U.S.C. §1983 and Rule 57 of the Federal Rules of

Civil Procedure.

Wherefore, plaintiff request this court to grant the following reliefs:

1.

Declare the defendants’ suppression of the plaintiff's press release
unconstitutional

Compel the defendants to restore and re-publish the press release
Judgment against the defendant for financial loss

Such other reliefs as the court shall deem just and equitable.
Case 3:21-cv-08320 Document1 Filed 04/06/21 Page 4 of 6 PagelD: 4

Cynthia Hwang, Esq.

LAW OFFICE OF CYNTHIA M. HWANG, ESQ., LLC.
17 Schoolhouse Road, Suite 101

Somerset, New Jersey 08873

T: (732) 668-7457

F: (732) 200-1063
Cynthia. Hwang@chinese-community-center.org

 

 

April 5, 2021
JURY TRIAL
Jury trial is hereby demanded as to all issues.
Cynthia Hwang, Esq.
April 5, 2021

CERTIFICATION
| hereby certify that to the best of my knowledge, information and belief, that the
foregoing is true and correct, that the within matter is not the subject of any other action

pending in any court or the subject of a pending arbitration proceeding, and no other
parties known to the plaintiff at this time should be joined.

See

Cynthia Hwang, Esq.

 

April 5, 2021
Case 3:21-cv-08320 Document1 Filed 04/06/21 Page 5 of 6 PagelD: 5
CIVIL COVER SHEET

JS 44 (Rev, 08/18)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement

the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

hid Jer eS community Center, Inc.

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c)_ Attome:

LaW Office of Cynthia M.

8 (Firm Name, Address, and Telephone Numbe

Hwang, Esq., LLC, 1

Somerset, NJ 08873. (732) 271-9008

¥ schoolhouse Road,

Presswire

NOTE:

Attorneys (If Known)

 

County of Residence of First Listed Defendant

PREF HrOuaN Beate of New Jersey, IPD Group Inc. d/b/a EIN

Mercer

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

0 1. U.S. Government

Plaintiff

0 2° U.S, Government
Defendant

os 3 Federal Question

(U.S. Government Not a Party)

0 4 Diversity

(Indicate Citizenship of Parties in Item III)

 

IV. NATURE OF SUIT (Place an “X” in One Box Cniy)

(For Diversity Cases Only)

I. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “x” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State a1 x 1 Incorporated or Principal Place 44 4
of Business In This State
Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 05
of Business In Another State
Citizen or Subject of a g3 © 3» Foreign Nation o6 06

Foreipn Country

 

 

 

 

[ CONTRACT TORTS REEL SNAL

C1 110 Insurance PERSONAL INJURY PERSONAL INJURY = [0 625 Drug Related Seizure 01 422 Appeal 28 USC 158

0 120 Marine 0 310 Airplane O 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal

0 130 Miller Act C 315 Airplane Product Product Liability 0 690 Other 28 USC 157

01 140 Negotiable Instrument Liability 0 367 Health Care/

C1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical HT.
& Enforcement of Judgment Slander Personal Injury 01 820 Copyrights

0 151 Medicare Act 0 330 Federal Employers’ Product Liability C1 830 Patent

O 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0 835 Patent - Abbreviated
Student Loans 0 340 Marine Injury Product New Drug Application
(Excludes Veterans) OG 345 Marine Product Liability J 840 Trademark

0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR Uy
of Veteran’s Benefits 0 350 Motor Vehicle 0 370 Other Fraud O 710 Fair Labor Standards 0 861 HIA (1395 ff)

OC 160 Stockholders’ Suits 0 355 Motor Vehicle 0 371 Truth in Lending Act O 862 Black Lung (923)

O 190 Other Contract Product Liability 7 380 Other Personal © 720 Labor/Management 1 863 DIWC/DIWW (405(g))

0 195 Contract Product Liability | 360 Other Personal Property Damage Relations C1 864 SSID Title XVI

01 196 Franchise Injury C1 385 Property Damage 0 740 Railway Labor Act 0 865 RSI (405(g))

C1 362 Personal Injury -

Medical Mal:

Product Liability

 

| REAL PROPERTY

CIVIL RIGHTS

PRISONER PETITION:

 

01 210 Land Condemnation

O 220 Foreclosure

OF 230 Rent Lease & Ejectment
0 240 Torts to Land

01 245 Tort Product Liability
G 290 Alt Other Real Property

 

& 440 Other Civil Rights

C441 Voting

0 442 Employment

0 443 Housing/
Accommodations

(7 445 Amer. w/Disabilities -
Employment

CO 446 Amer. w/Disabilities -
Other

CO 448 Education

 

Habeas Corpus:
1 463 Alien Detainee
0 510 Motions to Vacate
Sentence
0 530 General

0 751 Family and Medical
Leave Act

0 790 Other Labor Litigation

1 791 Employee Retirement
Income Security Act

 

FEDERAL TAX SUITS _|

 

OC 870 Taxes (U.S. Plaintiff
or Defendant)

0 871 IRS—Third Party
26 USC 7609

 

O1 535 Death Penalty

IMMIGRATION

 

Other:
540 Mandamus & Other
0 550 Civil Rights
1 555 Prison Condition
0 560 Civil Detainee -
Conditions of

 

Confinement

C1 462 Naturalization Application
0 465 Other Immigration
Actions

 

 

Click here for: Nature of Suit Code Descriptions.
BANKRUPTCY OTHER aera ]

C1 375 False Claims Act

CO 376 Qui Tam (31 USC
3729(a))

0 400 State Reapportionment

C410 Antitrust

0 430 Banks and Banking

0 450 Commerce

C1 460 Deportation

C1 470 Racketeer Influenced and
Corrupt Organizations

0 480 Consumer Credit

0 485 Telephone Consumer
Protection Act

0 490 Cable/Sat TV

0 850 Securities/Commodities/
Exchange

0 890 Other Statutory Actions

0 891 Agricultural Acts

© 893 Environmental Matters

C1 895 Freedom of Information
Act

0 896 Arbitration

0 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

0 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X"' in
Gl Original
Proceeding

2 Removed from
State Court

One Box Only)

O 3. Remanded from
Appellate Court

04

Reinstatedor O 5 Transferred from O6 Multidistrict
Reopened Another District Litigation -
(specify) Transfer

0 8 Multidistrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

VH. REQUESTED IN

 

CHECK IF THIS IS A CLASS ACTION

Cite the U-S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversit
42 USC 1983, US Constitution, New Jersey State

Brief description of cause: ; ; . _ .
Defendant, under color of law, ordered plaintiff's press release be retracted violating plaintiff's constitutional rights

DEMANDS 4a, co0a, vo CHECK YES only if demanded in complaint:

onstitution, NJ Rev Stat §

{0:6-2 (NJ Civil Rights Act)

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: M yes ONo
VIII. RELATED CASE(S)
IF ANY (See insiructions): Ge 5 _ DOCKET NUMBER
DATE — SIGNATURE OF AEEV OF RECORD
Z f 6 {Ps, 2 / ae oe “7 _
FOR aT Usk ONLY € be 2 = ee
RECEIPT # APPLYING IFP JUDGE MAG. JUDGE

AMOUNT
Case 3:21-cv-08320 Document1 Filed 04/06/21 Page 6 of 6 PagelD: 6
